UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 17, 2012 Active Power, Inc. (Exact name of registrant as specified in its charter) Delaware 000-30939 74-2961657 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2128 W. Braker Lane, BK12 Austin, Texas 78758 (Address of principal executive offices, including zip code) (512) 836-6464 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At the Annual Meeting of Stockholders (the “Annual Meeting”) of Active Power, Inc. (the “Company”), held on May 17, 2012, the Company’s stockholders approved an amendment to the Company’s 2010 Equity Incentive Plan (the “Plan”) to add 8,500,000 shares to the total number of shares of the Company’s common stock reserved for issuance under the Plan (the “Plan Amendment”). The Board of Directors of the Company previously approved the Plan Amendment on March 7, 2012, subject to stockholder approval. The terms and conditions of the Plan and the effect of the Plan Amendment are more fully described in Active Power’s Proxy Statement on Schedule 14A filed with the Securities and Exchange Commission on April 11, 2012. Item 5.07. Submission of Matters to a Vote of Security Holders. The information contained in Item 5.02 above is hereby incorporated by reference. At the Annual Meeting, the stockholders of the Company re-elected the following individuals as Class III Directors to serve on the Board of Directors. Each Class III Director will serve until the Company’s 2015 Annual Meeting, or until his successor is duly elected and qualified. Nominee Votes For Votes Withheld Broker Non-Votes Ake Almgren James E. J. deVenny III Robert S. Greenberg The stockholders of the Company also elected the following individual as a Class II Director to serve on the Board of Directors until the Company’s 2014 Annual Meeting, or until his successor is duly elected and qualified. Nominee Votes For Votes Withheld Broker Non-Votes J. Douglas Milner In addition, stockholders voted on the matters set forth below at the Company’s Annual Meeting. 1.A non-binding advisory vote to approve the compensation of the Company’s named executive officers was approved based upon the following votes: Votes for Votes against Abstentions Broker Non-Votes 2. A proposal to ratify the appointment of Grant Thornton LLP as the Company’s independent auditor for the fiscal year ending December 31, 2012 was approved based upon the following votes: Votes for Votes against Abstentions 3.An amendment to the Company’s 2010 Equity Incentive Plan to increase the number of shares available for issuance thereunder was approved based upon the following votes: Votes for Votes against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACTIVE POWER, INC. Date:May 23, 2012 By: /s/ John K. Penver John K. Penver Chief Financial Officer
